          Case 1:19-cv-05792-JPO Document 28 Filed 09/15/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ALTAUNE BROWN,

                                      Plaintiff,
                                                                     19-CV-5792 (JPO)
                     -v -
                                                                           ORDER
 SPAHA LOUNGE, INC. and 1634 LEXINGTON
 AVENUE, LLC,
                            Defendants.


J. PAUL OETKEN, District Judge:

       The Court has been informed that the parties have concluded a settlement of this case.

Accordingly, it is hereby ORDERED that this action is DISMISSED without costs and without

prejudice to restoring the action to the Court’s calendar, provided the application to restore the

action is made on or before December 15, 2020.

       All filing deadlines and conference dates are adjourned sine die.

       SO ORDERED.

Dated: September 15, 2020
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
